Title: [Diary entry: 29 September 1784]
From: Washington, George
To: 

29th. Having appointed to join Doctr. Craik and my Baggage at Colo. Warner Washington’s, but finding it required only one day more to take the rout of Mr. Thos. Lewis’s (near Stanton) from whose Office I wanted some papers to enable me to prosecute my ejectments of those who had possessed themselves of my Land in the County of Washington, State of Pensylvania;  and that I might obtain a more distinct acct. of the Communication between Jackson’s River & the green Brier; I sent my Nephew Bushrod Washington (who was of my party) to that place [Warner Washington’s] to request the Doctr. to proceed [to Mount Vernon] & accompanied by Captn. Hite, son to the Colonel, I set out for Rockingham in which County Mr. Lewis now lives since the division of Augusta. Proceeding up the So. fork of the So. Branch about 24 Miles—bated our Horses, & obtained something to eat ourselves, at one Rudiborts. Thence taking up a branch & following the same about 4 Miles thro’ a very confined & rocky path, towards the latter part of it, we ascended a very steep point of the So. Branch Mountain, but which was not far across, to the No. fork of Shanondoah;  down which by a pretty good path which soon grew into a considerable road, we discended until we arrived at one Fishwaters in Brocks gap, about Eight Miles from the foot of the Mountain—12 from Rudiborts & 36 from Colonl. Hites. This gap is occasioned by the above branch of Shannondoahs running thro the Cacapehon & North Mountains for about 20 Miles and affords a good road, except being Stony & crossing the water often. 